DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 8/20/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White, III et al. (US 2004/0255492).
Regarding claim 11, White teaches a snowthrower housing comprising: an auger housing (fig. 1, 8) comprising a front portion and a rear portion (fig. 3, 64), wherein the front portion comprises two spaced-apart sidewalls connected to one another by a rear wall to define a front-facing collection opening, wherein the rear portion protrudes from the rear wall of the front portion 

12. The snowthrower housing of claim 11, wherein the front portion of the auger housing is integral with the rear portion of the auger housing (fig. 3).  

13. The snowthrower housing of claim 11, wherein the rear-facing opening is non- circular (fig. 3).  

14. The snowthrower housing of claim 11, wherein the bypass passage extends above a path of the impeller and away from the discharge outlet (fig. 3).  

15. The snowthrower housing of claim 11, wherein the bypass passage extends between a bypass entrance proximate the discharge outlet and a bypass exit spaced away from the discharge outlet, wherein the bypass passage extends beyond a path of the impeller (fig. 3, 42).  


17. The snowthrower housing of claim 11, further comprising a deflector positioned at an end of the bypass passage and adapted to direct snow from the bypass passage to the auger housing (lip 62 directs snow toward auger housing).  

18. A snowthrower comprising: a frame; two ground support members operatively coupled to the frame and adapted to support at least a portion of the snowthrower; and the snowthrower housing of claim 11 (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671